Fourth Court of Appeals
                               San Antonio, Texas
                                   September 29, 2015

                                  No. 04-15-00465-CV

                                 Adolfo R. MARTINEZ,
                                        Appellant

                                            v.

                              Noel P. BENAVIDES, et al.,
                                       Appellee

                From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DC-03-350
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on October 14, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court